DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 10, and 19 in the Request for Continued Examination filed on 06/16/2022.   
Claims 1-20 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
 
Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 06/16/2022 is/are considered by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 06/16/2022 have been considered but they are deemed to be moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 10, 11, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor et al. (US 2020/0403951 A1), hereinafter Kapoor, in view of Pollack et al. (US 2015/0365600 A1), hereinafter Pollack. 
Regarding claim 1, Kapoor discloses 
A method comprising:
	receiving, by a processor, a first media content item (ephemeral content) from a first client device (creator client device 106), wherein the first client device is associated with a first user (creator) (page 4, [0043], lines 4-7: a creator can include a user of a networking platform associated with a creator client device who creates and submits ephemeral content; & page 5, [0054], lines 9-12: the server device(s) 112 receive data from a client device, such as the creator client device 106);
	receiving from the first client device a selection of an invitation media overlay (a group messaging graphical element) to be applied to the first media content item (page 6, [0068]: upon receiving the creator input selecting a group messaging graphical element to include within ephemeral content), wherein the invitation media overlay is associated with a shared collection of media content items (group messaging thread) (page 2, [0031], lines 4-7: the group messaging graphical element can provide users with access to the group messaging thread associated with the ephemeral content; & page 4, [0049], lines 3-6: a group messaging thread is associated with a particular group messaging graphical element that is included in one or more pieces of ephemeral content);
	generating a modified first media content item by overlaying the invitation media overlay on the first media content item (page 6, [0068]: generate the ephemeral content and include the group messaging graphical element; the ephemeral communication system can include the group messaging graphical element as an overlay on a digital image or digital video included in the ephemeral content);
	generating the shared collection of media content items, the shared collection of media content items comprises the modified first media content item (page 3, [0033], lines 2-3: generate a group messaging thread associated with the ephemeral content; & page 4, [0049], lines 3-6: a group messaging thread is associated with a particular group messaging graphical element that is included in one or more pieces of ephemeral content);
	receiving from the first client device a selection of a second user and a third user (co-users of the networking system), wherein a second client device is associated with the second user, and a third client device is associated with the third user (page 2, [0028], lines 3-7: receive creator interaction from a creator client device generating ephemeral content and specifying an audience and presentation time for the ephemeral content; & page 6, [0070], lines 6-10: provide the ephemeral content to one or more co-users of the networking system according to creator input selections of the creator received from the creator client device 106);
	causing the modified first media content item to be displayed by the second client device and the third client device (page 6, [0071], lines 10-14: provide the ephemeral content to users directly connected to the creator via the networking systems (e.g., “friends”) or to a customized group of users (e.g., “close friends”); & page 7, [0071]: presenting the ephemeral content including the group messaging graphical element to a user associated with user client device);
	receiving a selection of the invitation media overlay from the second client device and from the third client device (page 2, [0031], lines 8-12: users to select the group messaging graphical element within ephemeral content shared by the creator to request access and/or join the group messaging thread associated with the group messaging thread);
	causing the shared collection of media content items to be displayed by the second client device and the third client device (page 8, [0083], lines 1-5: providing the group messaging thread to the user client device);
	receiving a second media content item (group message content) from the second client device (user client device 102a) (page 8, [0085], lines 6-13: the user client device 102a sends and receives group message content, the group message content can include text, audio, video, images, gifs, and/or other multimedia);
	updating the shared collection of media content items to comprise the second media content item (page 8, [0085], lines 1-3: facilitating exchange of group messages); and
	causing the updated shared collection of media content items to be displayed by the first client device and the third client device (page 8, [0085], lines 6-11: facilitate the exchange of group message content (e.g., sending and receiving messages) via the group messaging thread between client devices; creator client device sends and receives group message content).

Kapoor does not explicitly disclose 
	the modified second media content item includes the invitation media overlay, wherein the modified second media content item is generated by overlaying the invitation media overlay on a second media content item.

However, Pollack discloses 

	receiving a modified second media content item from the second client device (page 8, [0090]: once the user completes the capture operation they are free to modify the layered added content in order to obtain the best final composited video; upon saving the content, the user is able to share the content through email or SMS messaging), the modified second media content item includes the invitation media overlay, wherein the modified second media content item is generated by overlaying the invitation media overlay on a second media content item (page 2, [0026]: receive input from the user selecting a particular overlay; the Overlay process provides or renders the overlay in real-time, process the raw and/or processed image/video data in real-time for use with the overlay, and output the overlay and reprocessed image/video data; & page 5, [0061]: applying selected overlays to captured image/video data in real time; while filming a friend’s birthday party using a portable multi-function device, applies in real-time fun graphical elements as an overlay to the video as it is captured).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Pollack in Kapoor because Kapoor discloses user sends and receives group message content (page 8, [0085]) and Pollack further suggests generate overlay processed image data and share to another user(s) (page 1, [0005]).
One of ordinary skill in the art would be motivated to utilize the teachings of Pollack in Kapoor system in order to provide flexibility and creativity to user as suggested by Pollack (page 1, [0002]).

Regarding claim 2, Kapoor and Pollack disclose the method as described in claim 1.  Kapoor further discloses 
generating a private group associated with the shared collection of media content items, the private group comprising the first user, the second user, and the third user (page 7, [0080], lines 1-3: sending a selection of users for inclusion in the group messaging thread).

Regarding claim 6, Kapoor and Pollack disclose the method as described in claim 1.  Kapoor further discloses
the first media content item and the second media content item are at least one of images, pictures, videos, or text (page 4, [0044]: ephemeral content can include text, audio, images, animations).

Regarding claim 7, Kapoor and Pollack disclose the method as described in claim 6.  Kapoor further discloses 
the first media content item and the second media content item are captured using a camera on the first client device and a camera on the second client device, respectively (page 8, [0090], lines 8-9: video captured by the creator device; & page 19, [0200], lines 8-9: capture or record the ephemeral digital content; & page 23, [0240], lines 1-6: the computing device includes one or more I/O interfaces and theses I/O include a mouse, keypad or a keyboard, a touch screen, camera).

Regarding claims 10 and 19, the limitations of claims 10 and 19 are rejected in the analysis of claim 1 above and these claims are rejected on that basis.
	
	
Regarding claim 11, the limitations of claims 11 are rejected in the analysis of claim 2 above and this claim is rejected on that basis.

Regarding claims 15 and 16, the limitations of claims 15 and 16 are rejected in the analysis of claims 6-7 respectively and these claims are rejected on that basis.

Claims 3-5, 12-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor in view of Pollack, and further in view of Kanter et al. (US 2015/0013016 A1), hereinafter Kanter.
Regarding claim 3, Kapoor and Pollack disclose the method as described in claim 2.  Kapoor further discloses
causing a shared selectable item (a group messaging graphical element option 304) to be displayed by the first client device (FIG. 3B & page 9, [0097], lines 1-4: the graphical element menu 303 can include a group messaging graphical element option 304 (e.g., represented by an icon of a chat bubble and the text “chat”));
	receiving a selection of the shared selectable item from the first client device (page 9, [0097], lines 8-12: upon detecting a selection of the group messaging graphical element option 304, the creator client device 310 can enable the creator to customize a group messaging graphical element that is added to the ephemeral content); and
	in response to receiving the selection of the shared selectable item from the first client device (page 9, [0097], lines 8-12: upon detecting a selection of the group messaging graphical element option 304, the creator client device 310 can enable the creator to customize a group messaging graphical element that is added to the ephemeral content).

Kapoor and Pollack do not explicitly disclose 
establishing that the shared collection of media content items can be modified by users in the private group.

However, Kanter discloses 
in response to receiving the selection of the shared selectable item from the first client device, establishing that the shared collection of media content items can be modified by users in the private group (page 6, [0042], lines 20-28: the interface for creating the shared album content includes a membership interface element allowing an owner of a shared album to add or remove members associated with the shared album or to invite additional social networking system users to become members of the shared album; & page 6, [0044], lines 9-18: allowing members to add content items, allowing members to associated tag with content items, allowing members to specify metadata associated with the content items, allowing members to delete content items they provided to the shared album, and allowing members to delete or modify metadata associated with content items they provided to the shared album).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Kanter in Kapoor and Pollack because Kapoor and Pollack disclose sharing ephemeral content with a group of users (Kapoor: page 6, [0071]) and Kanter further suggests share a shared collection of content with members and allow the members to add content items to the shared collection of content (abstract).
	One of ordinary skill in the art would be motivated to utilize the teachings of Kanter in Kapoor and Pollack system in order to allow users interact/collaborate efficiently.

Regarding claim 4, Kapoor, Pollack, and Kanter disclose the method as described in claim 3.  Kapoor further discloses
causing a text input item (ephemeral content toolbar 301, FIG. 3B) to be displayed by the first client device (page 9, [0095], lines 1-2: present an ephemeral content toolbar); and
	receiving a text via the text input item from the first client device, wherein the invitation media overlay comprises the text (page 9, [0095], lines 8-9: adding text to ephemeral content).

Regarding claim 5, Kapoor, Pollack, and Kanter disclose the method as described in claim 4.  Kapoor further discloses 
the invitation media overlay further comprises an icon, wherein the icon comprises at least one avatar of a user in the private group (page 7, [0072], lines 7-9: the element corresponding to the ephemeral content is a thumbnail image corresponding to a creator of ephemeral content).

Regarding claims 12-14, the limitations of claims 12-14 are rejected in the analysis of claim 3-5 respectively and these claims are rejected on that basis.
	
Regarding claim 20, the limitations of claim 20 are rejected in the analysis of claim 2 and 3 above and this claim is rejected on that basis.

Claims 8, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor in view of Pollack, in view of Kanter, and further in view of Darling et al. (US 2020/0226696 A1), hereinafter Darling.
Regarding claim 8, Kapoor, Pollack, and Kanter disclose the method as described in claim 4.  Kapoor, Pollack, and Kanter do not explicitly disclose 
causing the text input item to be displayed by the second client device; and
	receiving a portion of the text via the text input item from the second client device; and
	causing a first collection selectable item associated with the shared collection of media content items to be displayed on the second client device.

However, Darling discloses 
causing the text input item (search area 2002, FIG. 20) to be displayed by the second client device (authorized user)(FIG. 20 & page 10, [0108], lines 4-7: an authorized user has entered a keyword, “zooey”, in the search area 2002 to instruct the social media playback system to retrieve social media content containing that keyword); and
	receiving a portion of the text (zooey) via the text input item from the second client device (page 10, [0108], lines 4-7: an authorized user has entered a keyword, “zooey”, in the search area 2002 to instruct the social media playback system to retrieve social media content containing that keyword); and
	causing a first collection selectable item associated with the shared collection of media content items to be displayed on the second client device (page 10, [0108], lines 4-9: as a result, the social media panel displays only elements of social media content that have the specified keyword).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Darling in Kapoor, Pollack, and Kanter because Kapoor, Pollack, and Kanter disclose sharing ephemeral content with a group of users (Kapoor: page 6, [0071]) and Darling further suggests entering a keyword and retrieve social media content containing that keyword (page 10, [0108]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Darling in Kapoor, Pollack, and Kanter system in order to retrieve relevant/desired content efficiently.

Regarding claim 9, Kapoor, Pollack, Kanter, and Darling disclose the method as described in claim 8.  Kapoor, Pollack, Kanter, and Darling further disclose
causing a plurality of collection selectable items associated with a plurality of collections to be displayed by the second client device (Darling: FIG. 20 & page 10, [0108], lines 4-9: displays only elements of social media content that have the specified keyword), wherein
the plurality of collection selectable items comprises the first collection selectable item (Darling: page 10, [0108], lines 4-9: as a result, the social media panel displays only elements of social media content that have the specified keyword), 
the plurality of collections is associated with the portion of the text (Darling: page 10, [0108], lines 4-9: as a result, the social media panel displays only elements of social media content that have the specified keyword), and
the plurality of collections comprises the shared collection of media content items (Darling: page 10, [0108], lines 4-9: as a result, the social media panel displays only elements of social media content that have the specified keyword).  Therefore, the limitations of claim 9 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

Regarding claims 17-18, the limitations of claims 17-18 are rejected in the analysis of claim 8-9 respectively and these claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Svendsen et al. (US 8,285,810 B2).  User devices share their local media collections or aggregate media collections with one another.
Lo et al. (US 9,667,676 B1).  Users collaboratively edit, draft, or work with the same content item.
Kidron (US 2014/0053236 A1).  Receive a request from a client device of first user (“sharing user”) to share a target content collection with a second user (“shared user”), the target content collection includes a library, a portion of a library, playlist.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Kaylee Huang
10/07/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447